DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 6-10 and 25-30 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 3, 6-10 and 25-30 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
For example, the prior art of record does not teach “wherein controlling the temporal change of the acceleration energy dE/dt depending on a value of the measured ion beam current density IB,meas further comprises comparing, at an ion acceleration energy E, a target temporal change of the ion acceleration energy normalized to the ion beam current density dE/dt2 of 9Application Ser. No.: 16/112,178 Attorney Docket No. 1012-2226 / 2017P50546 US(IB,norm)set= dE/dttarget/IB,expected, IB,expected being an expected beam current, with a set temporal change of the ion acceleration energy normalized to IB,meas, dE/dtset/IB,meas” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1. Also, the prior art of record does not teach “converting a target doping concentration versus depth DL(xp), xp(E) being a projected range of dopants depending on the ion acceleration energy, into a target temporal change of the ion acceleration energy normalized to the ion beam current density dE/dt2 of 9Application Ser. No.: 16/112,178 Attorney Docket No. 1012-2226 / 2017P50546 US(IB,norm)set= dE/dttarget/IB,expected, IB,expected being an expected beam current density” as within the context of the claimed invention as disclosed and within the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571) 270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        April 14, 2021